Citation Nr: 0911164	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
September 1945.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas.  In June 2008, this case was remanded by the 
Board for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
February 2006 at age 86 and lists the immediate cause of 
death as multiple system failure due to (or as a consequence 
of) prostate cancer.  

2.  At the time of his death, the Veteran was service-
connected for residuals of a gunshot wound (GSW) to Muscle 
Group (MG) XVII and XIX, and a scar on the left side of his 
nose.  

3.  The Veteran's multi-system failure and prostate cancer 
had their onset long after service and are unrelated to his 
service or any incident therein.  

4.  A chronic lung disorder was not manifest during service.  
Lung disease was not identified until many years after 
service and was unrelated to service.

5.  The Veteran's service-connected GSW residuals and nose 
scar did not cause his death or contribute materially or 
substantially to the cause of his death.  


CONCLUSIONS OF LAW

1.  Multi-system failure or prostate cancer were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1113, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2008).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Veteran's death certificate reflects that he died in 
February 2006 at the age of 86.  The cause of death was 
listed as multiple system failure due to (or as a consequence 
of) prostate cancer.  He was service-connected for residuals 
of GSW to MG XVII (extension of hips) and XIX (support of 
abdominal wall), and a scar on the left side of his nose.  

The Appellant asserted in a September 2006 notice of 
disagreement that her husband's lung disorder led to his 
death.  She stated that that he incurred an injury to his 
lung during his active service and should have been service-
connected.  In a September 2006 statement, she reported that 
he had been hit with shrapnel in his left side, which put a 
hole through his left lung; she indicated that his doctor 
"could not say that his lung disease was not caused from 
this injury."  She added that the Veteran's disability 
rating should have been higher; presumably because, in her 
opinion, he should have been service-connected for a lung 
disorder.  

The Board finds that service-connection for cause of death is 
not warranted.  First, the Board will consider whether the 
Veteran's already service-connected shrapnel wound residuals 
or nose scar caused, or contributed substantially or 
materially to cause, his death.  In this case, the evidence 
does not show any relation between his service-connected 
disabilities and the cause of his death (multiple system 
failure due to prostate cancer).  The service-connected 
disabilities were not listed as the immediate or underlying 
cause of death and they are not etiologically related the 
cause of death as required by 38 C.F.R. § 3.312(b).  

Rather, the Veteran's service-connected disabilities appear 
to be of the type contemplated under 38 C.F.R. § 3.312(c)(2) 
because the evidence does not show that they materially 
affect other vital body functions.  His residuals of shrapnel 
wounds to the hip and abdomen, and nose scar have not been 
shown to have affected a vital organ, to have been 
progressive, or to have been debilitating in nature.  Lathan, 
7 Vet. App. at 366.  For these reasons, the Board finds that 
the record does not support a finding that the Veteran's 
service-connected disabilities were related to his ultimate 
demise.  

Next, the Board will consider the question of whether the 
conditions which caused the Veteran's death (and which was 
identified on the certificate of death as a multi-system 
failure due to prostate cancer) were incurred in or 
aggravated by his active duty service.  To this end, the 
Appellant asserts that the Veteran suffered from a lung 
disorder in service, which caused his death.  She maintains 
that he should have been service-connected for a lung 
disorder entitling her to cause of death benefits.  

Turning first to the question of whether the disorders listed 
on the death certificate were incurred in or aggravated by 
service, the Board notes that multi-system failure and 
prostate cancer were not shown in service or for many years 
thereafter.  Moreover, the evidence does not establish a 
medical nexus between multi-system failure or prostate cancer 
and active duty service.  Thus, the Board concludes that the 
factors which caused the Veteran's demise are not related to 
his service.  

As to the issue of whether a lung disorder should be service-
connected, service treatment records shows that after an 
apparent bomb burst, the Veteran had an operation where 
shrapnel was extracted from his chest and buttocks in 
December 1944.  A January 1945 X-ray of the chest showed no 
evidence of pathology.  These wounds are noted on the 
September 1945 separation examination.  The lungs were found 
to be normal.  All scars were found to be not involved with 
muscles or bones.  The skin was not tender but adherent 
around the scars.  

A July 1946 rating sheet shows that a rating was deferred 
pending a VA examination for what was termed as "wound, left 
chest, for injured lung."  A September 1946 VA chest 
examination showed that the Veteran was wounded with shrapnel 
in his left hip and chest.  He stated his chest did not 
bother him.  Upon examination of the abdomen, the examiner 
found a 2.5 inch shrapnel scar on the left flank, which was 
well-healed, non-tender and non-adherent.  No damage was 
found to the underlying tissue.  The diagnoses included 2.5 
inch scar on the left flank and two scars on the lateral 
surface of the left hip from GSW residuals.  

A September 1946 private medical record shows that X-rays of 
the Veteran's chest were made.  This record reads:  

[t]he examination of these films was 
entirely negative.  There are no signs of 
any recent or old infection in either 
lung or pleura.  The heart and aortic 
shadows appear normal.  The examination 
did not show any signs of injury to the 
ribs, to the lungs or pleurae, or any of 
the other thoracic structures.  This is a 
negative examination.  

An October 1946 special chest examination related that the 
Veteran reported having no trouble with his lungs.  The 
examiner noted the negative chest films and explained 
"[t]here is no scar of chest proper.  There is a 2.5 inch 
scar on left flank just over 12th (left) rib or rather just 
beneath 12th rib which is non adherent, non-tender."  The 
examiner described the chest scar as "glancing."  

Upon examination, normal resonance of the lungs was found.  
The examiner stated he would get an X-ray, which is not 
attached, and the final diagnosis was "scar right flank-no 
scar chest or lung involvement found."  (It is clear from 
the rest of the record that 'right flank' was an error; the 
examiner meant to say 'left flank.'  The error is obvious 
because the examiner references the left flank and left rib 
in the body of the examination report).  This evidence 
reflects that the Veteran had no complaints related to his 
lungs either in service or within the first year after 
service separation. 

In January 1961, the Veteran underwent another VA 
examination.  For the first time, the examination report 
notes an additional shrapnel wound in the left side of the 
Veteran's nose.  He had no complaints regarding his left 
flank and nose scars.  The examiner again noted the left 
flank scar produced no muscle impairment.  A January 1961 
chest X-ray was negative.  

The final piece of medical evidence regarding the Veteran's 
chest is a letter dated in March 2006 and written by his 
treating physician.  This letter stated the Veteran had 
severe lung disease.  The physician reflected "[t]his was 
the major disease limiting his activity and I believe was the 
major cause of his death."  Significantly, the physician did 
not associated the lung disease to active duty.  

The Board finds the contention that the Veteran should be 
service-connected for a lung disorder to be without merit.  A 
review of the service treatment records, as well as post-
service medical records, reveals that he had a scar close to 
his chest area which he received from shrapnel.  No pathology 
was ever found regarding the lungs.  

It is also significant to note that lung disease is not 
listed on the Veteran's death certificate as being the cause 
or a contributing factor to his death.  Moreover, even if 
lung disease was included in the broad category of multi-
system failure, the physician's March 2006 opinion does not 
relate this lung disease to the Veteran's service.  Thus, the 
Board must conclude that the conditions which caused his 
death, even considering lung disease as a cause, were not 
incurred in or aggravated by his active duty service.  

The Board has also considered the appellant's statements that 
cause of death is warranted.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses. Layno, 6 Vet. App. at 470.  However, 
lung disease or the causes of the Veteran's death are not the 
type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
evidence of record. The Board attaches greater probative 
weight to the clinical findings (or absence of findings) than 
to her statements.  See Cartright, 2 Vet. App. at 25 . In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was essentially satisfied by 
way of a letter sent to the appellant in September 2008 that 
addressed the notice elements.  The letter informed her of 
what evidence was required to substantiate the cause of death 
claim and of her and VA's respective duties for obtaining 
evidence.  Further, she was provided with an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition and 
based on a condition not yet service connected.  Hupp, 
21 Vet. App. at 352-53.

The Board notes that the most recent supplemental statement 
of the case provided to the appellant misstated the causes of 
the Veteran's death.  However, the Board finds that she was 
not prejudiced by this error as she was given proper Hupp 
notification and was aware of the elements necessary to 
support her claim.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and a 
private medical opinion.  The appellant submitted the death 
certificate.  Moreover, given the absence of a nexus between 
the causes of the Veteran's death and active duty, and no 
evidence of a relationship between his lung disease and 
active duty, the Board finds that a remand for a VA medical 
opinion is not warranted.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


